Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 103 is objected to because of the following informalities:  the phrase “sensor for deployment in or on the body of a female human” in line 2 should be amended to read –sensor configured to be deployed in or on a body of a female human-- to avoid a potential of 101 rejection claiming a human organism.  Appropriate correction is required.

Claim 114 is objected to because of the following informalities: the phrase “multiple temperature readings” in line 2 should be amended to read –the plurality of temperature readings--.  Appropriate correction is required.

Claim 115 is objected to because of the following informalities: the phrase “the multiple temperature readings” in line 2 should be amended to read –the plurality of temperature readings--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: 
Limitations “memory for storing”, “processor for digitizing” and “communication interface for communicating” in claim 103.
Limitation “communication interface for receiving” in claim 117.
Limitation “remote computer system and for receiving” in claim 118.
Limitation “user application for displaying” in claim 119.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 103-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 103 recites the limitation "the body" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 105 recite the limitation “a plurality of processed temperature readings” in line 4, and claim 108 recite the limitation “plurality of temperature readings” in line 2, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if the claimed limitations are above are the same and/or different than the claimed limitation “plurality of temperature readings” in claim 1. The scope of the claim remains indeterminate because of the claimed limitations above in claims 105 and 108.

Claim 118 recite the limitation “a remote computer system” in line 3, this limitation is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 103-120 and 122 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al (US 2009/0326410).

As to claim 103, James discloses a temperature sensing system (temperature sensing system in fig.1, par.215) comprising:
 a temperature sensor for deployment in or on the body of a female human user for obtaining a plurality of temperature readings from the female human user (indwelling unit temperature sensor 2, indwelling device is used worn in the vagina every night for obtaining plurality of readings overnight, par.66-67 and par.215-216);
a memory unit which records the temperature readings taken during the overnight period, par.215); 
a processor (remote processor 11, par.220, fig.1) for digitizing each of the plurality of temperature readings; 
a power supply (indwelling unit is powered by battery, par.215); and 
a communications interface for communicating the plurality of digitized temperature readings to a central server or a remote computer system (communication interfaces 6 and 10, between sensor 2, tabletop unit 4 and remote system 11 and 12, par.216-221, fig.1).

As to claim 104, James discloses the temperature sensing system, wherein the communications interface comprises a first communications interface connected to the temperature sensor for communicating the plurality of digitized temperature readings to an intermediate device (communication interfaces 6 between sensor 2 and unit 4, and interface 10 between unit 4 and intermediate remote processor 11, par.216-220, fig.1) and a second communications interface at the intermediate device for communicating the plurality of digitized temperature readings to the central server or remote computer system (communication interface between intermediate remote processor 11 and remote file server 12, par.220. fig.1).

As to claim 105, James discloses the temperature sensing system, further comprising an intermediate device (processor 11, par.220, fig.1) in communication with the 

As to claim 106, James discloses the temperature sensing system, wherein the processor is implemented at the intermediate device (processor 11 is in the intermediate computer system between sensor 2, unit 4 and remote server 12, as best seen in fig.1, par.63, par.175, and par.220-222).

As to claim 107, James discloses the temperature sensing system, wherein the intermediate device memory is arranged to store the plurality of temperature readings received from the temperature sensor and the plurality of digitized temperature readings (par.220-222).

As to claim 108, James discloses the temperature sensing system, wherein the memory is arranged to cache a plurality of temperature readings and to upload the cached temperature readings periodically to the intermediate device, central server or remote computer system (readings from each woman are identified by being labelled by the appropriate desktop unit with a unique identifier code, par.49 and par.220-221).



As to claim 110, James discloses the temperature sensing system, wherein the temperature sensor has a linear response at temperatures of greater than 36 deg C. and less than 38 deg C., preferably at temperatures of greater than 35 deg C. and less than 40 deg C (the human more than 38.degree. C. or less than 36.degree. C, par.74, as best seen in fig.2-4).

As to claim 111, James discloses the temperature sensing system, wherein the temperature sensor comprises a waterproof, sealed indwelling unit shaped for intravaginal use (indwelling device is used worn in the vagina every night, and indwelling unit is waterproof and sealed, par.215, fig.1).

As to claim 112, James discloses the temperature sensing system, wherein the power supply comprises a battery (indwelling unit is powered by battery, par.215).



As to claim 114, James discloses the temperature sensing system, wherein the temperature sensor is configured to take multiple temperature readings at regular time intervals during an overnight period (taking measurements overnight when the device is worn by the user, par.66-68 and par.215-217).

As to claim 115, James discloses the temperature sensing system, wherein the memory is configured to store the multiple temperature readings taken during at least one overnight period (a memory unit which records the temperature readings taken during the overnight period, par.215).

As to claim 116, James discloses the temperature sensing system, wherein the intermediate device comprises a user device comprising a computer (remote computer system/processor, par.63, par.130, par.175 and par.211, as best seen in fig.1), tablet, cellular telephone or PDA.

As to claim 117, James discloses the temperature sensing system, wherein the user device comprises a communication interface (communication interfaces 6 and 10 between sensor 2, tabletop 4 and remote processor 11 in system 9, par.219, fig.1) for receiving the temperature readings from the temperature sensor.


As to claim 119, James discloses the temperature sensing system, wherein the user device comprises a user application for displaying information and results to the user (information is displayed on display 13 of tabletop 4 and/or on remote system 9, par.63. par.221-222, as best seen in fig.1).

As to claim 120, James discloses the temperature sensing system, further comprising a tabletop unit, wherein the temperature sensor is placed on the tabletop unit (indwelled sensor 2 is placed in recesses 5 of tabletop unit 4, par.213, fig.1).

As to claim 122, James discloses the temperature sensing system, wherein the temperature sensor is disposable after a period pre-determined by the system (indwelling unit is waterproof and sealed and therefore is either disposed of when the battery is flat or else is provided with a rechargeable battery and associated circuitry so that it may be recharged par.215).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al (US 2009/0326410), in view of Schafer et al (US 2013/0137940).

James discloses the invention substantially above, wherein the temperature sensor (2) communicates with the tabletop unit (4) with induction coils (par.216, fig.1), but failed to teach the temperature sensor communicates with the tabletop unit or the user device using RFID or BlueTooth.TM. communication.
However Schafer discloses an analogous ovulation monitoring system, wherein the temperature sensor (14, fig.2a) communicates with the tabletop unit or the user device (devices 16, 18 and 20) using RFID or BlueTooth.TM. communication (par.85-86).

As these types of RFID or BlueTooth.TM. communication methods are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to substitute the coil induction communication protocol between the sensor and other devices taught by James’s invention, with the protocols such as Bluetooth, Zigbee, NFC (near field communication), or other short-range wireless technologies), infrared, or ultrasonic, taught by Schafer’s invention, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791